— -Application to dispense with printing of record and brief and for order requiring Broome County Court to furnish defendant with minutes of trial, making it a county charge, held pending the filing with this court, by the defendant, of a brief, with suitable references to the stenographer’s minutes, showing a meritorious cause. This court directs the clerk of Broome county to transmit to the clerk of this court a complete stenographic record in the above-entitled case. Present — Hill, P. J., Rhodes, McNamee, Crapser and Bliss, JJ.